DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 12/14/2021. Claims 1-3, 6-8, 11-13, and 16 are amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 12/14/2021. 
With respect to Claim Rejections - 35 USC § 102, independent claim 1 has been amended to recite “displaying a first live broadcast page of a first live broadcast room, wherein the first live
broadcast room is created by a first user account for a live broadcast, and the first user account is logged into the first client and comprises a live broadcast function; obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account, the second user account is logged into a second client and comprises the live broadcast function, a second live broadcast room is created by the second user account, and a second live broadcast page of the second live broadcast room is displayed on the second client 
the viewers interacting with the same broadcaster, paragraph 0003 discloses broadcaster's device (live broadcast room) provides a social media server with live broadcasts to make the real-time video stream available to other social media users. The broadcaster may use a camera on the broadcaster's mobile device and a user interface allows the broadcaster to stream real-time video to a social media server. Paragraph 0007 discloses a plurality of live broadcasts, each user with an account may be their own live ... displaying a first live broadcast page of a first live broadcast room, wherein the first live broadcast room is created by a first user account for a live broadcast, and the first user account is logged into the first client and comprises a live broadcast function; obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account, the second user account is logged into a second client and comprises the live broadcast function, a second live broadcast room is created by the second user account, and a second live broadcast page of the second live broadcast room is displayed on the second client ... " (see rejections below). 
The Applicant submits that independent claim 1 is patentably distinguished from the references of record (alone or in combination). Independent claims 7 and 11 recite similar features, and are patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claim 1 is patentably distinguished. The Applicant further submits that each rejected dependent claim depends (directly or indirectly) from claim 1, 7, or 11, and is patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claims 1, 7, and 11 are patentably distinguished, as well as for additional reasons apparent from the language of each dependent claim. In response, with respect to the applicant arguments of independent claims 1, 7, and 11, and dependent claims 2-6, 8-10, and 12-16 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al., Pub No US 2016/0277802 A1 (hereafter Bernstein).

Regarding Claim 1, Bernstein discloses a method for processing information, applied to a first client, the method comprising:
displaying a first live broadcast page of a first live broadcast room, wherein the first live broadcast room is created by a first user account for a live broadcast [para.0003: Discloses broadcaster's device (live broadcast room) provides a social media server with live broadcasts to make the real-time video stream available to other social media users. Any user with a user account may see that the broadcast is occurring when the broadcast is public and live (from a broadcasting room). FIG.2A illustrates a first user creating a live broadcast page (element 245); and FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform.], and the first user account is logged into the first client [para.0076: Discloses users with accounts logs into the social media server.] and comprises a live broadcast function [FIG.2A & para.0055: Discloses a Start Broadcast (element 225) control function (a live broadcast function) which begins the real-time transmission of a live video stream.];
obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account [FIG.3A & para.0061: Discloses a second user (having their own account) receiving a viewing of a first live broadcast (FIG.3A  shows girl playing piano – element 310 shows its live), a first information is sent from the first user account to a second user account , illustrated in FIG.3A element 305 (requesting to view or dismiss).], the second user account is logged into a second client and comprises the live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (first, second, third, … user accounts); and FIG.3A & para.0060: Discloses the view button (element 305 – the live broadcast function) allowing real-time transmission of a live video stream to the second user.], a second live broadcast room is created by the second user account, and a second live broadcast page of the second live broadcast room is displayed on the second client [para.0007: Discloses a plurality of live broadcasts, each user with account may be their own live broadcast room and create their own live broadcast page; and FIG.5B & para.0070: Discloses multiple live broadcasts rooms (a second live broadcast room) may be created by any user with accounts to log into the social media platform creating their own live broadcast page (second live broadcast page).]; and
and sending the first information [FIG.3A: Discloses element 305 (requesting to view or dismiss – the first information) was sent from the first user.].

Regarding Claim 2, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
receiving a voice message input by the first user account through a voice portal in the first live broadcast page [para.0061: Discloses the first information may be an appreciation gesture such as a voice command (a voice message) from the first user. The system provides the signal of appreciation to the social media server, where the signal is associated with a time in the real-time video stream when user was watching the broadcast in the live broadcast page (element 330); and FIG.1 & para.0026: Discloses the user’s voice command is received thru a microphone (element 122 – a voice portal) at users computing device.]; and
extracting the first information from the voice message [para.0061: Discloses the system receives the signal of appreciation and generates an icon (extracting from the voice command to generate an  icon - element 350) which is then provided back to viewers.].

Regarding Claim 3, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
generating the first information in response to detecting that the first user account triggers an information sending control in the first live broadcast page, wherein the first information corresponds to the information sending control [FIG.3A: Discloses a first user detecting an option to “Dismiss or to View” (element 305) the live broadcast, thus when “View” is selected the first user account triggers an information sending control. One the viewer selects to view (triggers an information control) the live broadcast, then the viewer has options to send (generate) an appreciation gesture (the first information – voice commands that generate icons such as shown as hearts in element 305).].

Regarding Claim 4, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account [para.0032: Discloses signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the indications may be associated with a particular viewer (an identification) and the display elements (hearts) for the indication may reflect a different user; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts).].

Regarding Claim 5, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
obtaining text information input by the first user account and/or images uploaded by the first user account, wherein the text information and the images are sent to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the viewers of the video stream. For example, the engagements may include comments (text information), signals of appreciation, share notifications, viewer join notifications, etc.; and para.0057: Discloses the comments may include text, emoticons, emoji, or other content provided by one of the viewers.]; and
determining the first information comprising the text information and/or the images [para.0031: Discloses the interactive streaming application is configured to receive the data stream and to .

Regarding Claim 6, Bernstein discloses the method according to claim 1, and Bernstein further discloses further comprising:
determining that the second user account has received the first information in response to receiving acknowledge information from the second user account [FIG.3A & para.0060: Discloses FIG. 3A illustrates an example user interface showing a first information being a message (element 305) to view a live. Selecting the view option (acknowledge information) by the second user of the message (element 305) causes (determines) the that the second user account has received the first information.].

Regarding Claim 7, Bernstein discloses a method for processing information, applied to a server [para.0003: Discloses a social media server.], the method comprising:
obtaining a first information sent from a first user account to a second user account [FIG.3A & para.0061: Discloses a second user (having their own account) receiving a viewing of a first live broadcast (FIG.3A  shows girl playing piano – element 310 shows its live), a first information is sent from the first user account to a second user account (second user obtaining information), illustrated in FIG.3A element 305 (requesting to view or dismiss).], wherein the first user account and the second user account comprise a live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (all users, that is a first, second, third, … user accounts , all are required to log in to their own account); and FIG.2A & para.0055: Discloses all (first, second …) user accounts include user interface that includes the Start Broadcast (element 225) control function (a live broadcast function) which begins real-time transmission of a live video stream. All user accounts have the start broadcast button if they wish to broadcast their own (first and second user account comprises this live broadcast function).], a first live broadcast room is created by the first user account for a live broadcast, a second live broadcast room is created by the second user account [para.0007: Discloses a plurality of live broadcasts, each user with account may be their own live broadcast room and create their own live broadcast page; and FIG.5B & para.0070: Discloses multiple live broadcasts rooms (a second live , the first information is obtained in the first live broadcast page [FIG.3A & para.0061: Discloses a second user (having their own account) receiving a first live broadcast page from the first user account viewing of a first live broadcast . FIG.3A illustrates girl playing piano (first live broadcast page) and it being live (element 310). A first information is obtained in the first live broadcast page, illustrated in FIG.3A element 305 (requesting to view or dismiss).], and the first user account is logged into the first client [FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform; and para.0076: Discloses users with accounts logs into the social media server, thus a first user is logged in as a first client.];
sending displaying information comprising the first information to a second client [FIG.3A & para.0032: Discloses a first information is sent from the first user account to a second user account and is displayed, illustrated in FIG.3A element 305 (requesting to view or dismiss – the first information).], wherein the second user account is logged into the second client and a second live broadcast page of the second live broadcast room is displayed on the second client. [para.0007: Discloses a plurality of live broadcasts, each user with account may be their own live broadcast room and create their own live broadcast page; and FIG.5B & para.0070: Discloses multiple live broadcasts rooms (a second live broadcast room) may be created by any user with accounts to log into the social media platform creating their own live broadcast page (second live broadcast page). FIG.5B illustrates two individual user accounts (first and second) sending and displaying their own (first - from Albany and second – from New York) live broadcast page, where the page may be displayed on their own devices and other user account devices that broadcasters wish to share their broadcast.].

Regarding Claim 8, Bernstein discloses the method according to claim 7, and Bernstein further discloses further comprising:
in response to obtaining the first information, sending the displaying information to clients into which user accounts in the first live broadcast room of the first user account and the second live broadcast room of the second user account log [para.0003: Discloses broadcaster's device (live broadcast room) provides a social media server with live broadcasts (sending first information) to make .

Regarding Claim 9, Bernstein discloses the method according to claim 7, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account, and the displaying information further comprises an identification of the first user account [para.0048: Discloses the information (first information) about the engagement may include an identifier for who provided the signal and when it was provided; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts). ].

Regarding Claim 10, Bernstein discloses the method according to claim 7, and Bernstein further discloses wherein the first information comprises an image and/or text to be sent from the first user account to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the viewers of the video stream. For example, the engagements may include comments (text information), signals of appreciation, share notifications, viewer join notifications, etc.; and para.0057: Discloses the comments may include text, emoticons, emoji, or other content provided by one of the viewers.].

Regarding Claim 11, Bernstein discloses a terminal device, comprising: 
a processor [FIG.11 & para.0095-0096: Discloses a processing device (element 1102) for executing instructions (element 1126).]; and
a memory for storing instructions executable by the processor [FIG.11para.0095-0096: Discloses memory (element 1104) storing instructions (element 1126).],
wherein the processor is configured to execute the instructions [para.0094: Discloses executing instructions.] to perform the following operations:
displaying a first live broadcast page of a first live broadcast room, wherein the first live broadcast room is created by a first user account for a live broadcast [para.0003: Discloses broadcaster's device (live broadcast room) provides a social media server with live broadcasts to make the real-time video stream available to other social media users. Any user with a user account may see that the broadcast is occurring when the broadcast is public and live (from a broadcasting room). FIG.2A illustrates a first user creating a live broadcast page (element 245); and FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform.], and the first user account is logged into the terminal [para.0076: Discloses users with accounts logs into the social media server.] and comprises a live broadcast function [FIG.2A & para.0055: Discloses a Start Broadcast (element 225) control function (a live broadcast function) which begins the real-time transmission of a live video stream.];
obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account [FIG.3A & para.0061: Discloses a second user (having their own account) receiving a viewing of a first live broadcast (FIG.3A  shows girl playing piano – element 310 shows its live), a first information is sent from the first user account to a second user account , illustrated in FIG.3A element 305 (requesting to view or dismiss).], the second user account is logged into a second client and comprises the live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (first, second, third, … user accounts); and FIG.3A & para.0060: Discloses the view button (element 305 – the live broadcast function) allowing real-time transmission of a live video stream to the second user.], a second live broadcast room is created by the second user account, and a second live broadcast page of the second live broadcast room is displayed on the second client [para.0007: Discloses a plurality of live broadcasts, each user ; and
sending the first information [FIG.3A: Discloses element 305 (requesting to view or dismiss – the first information) was sent from the first user.].

Regarding Claim 12, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
receiving a voice message input by the first user account through a voice portal in the first live broadcast page [para.0061: Discloses the first information may be an appreciation gesture such as a voice command (a voice message) from the first user. The system provides the signal of appreciation to the social media server, where the signal is associated with a time in the real-time video stream when user was watching the broadcast in the live broadcast page (element 330); and FIG.1 & para.0026: Discloses the user’s voice command is received thru a microphone (element 122 – a voice portal) at users computing device.]; and
extracting the first information from the voice message [para.0061: Discloses the system receives the signal of appreciation and generates an icon (extracting from the voice command to generate an  icon - element 350) which is then provided back to viewers.].

Regarding Claim 13, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
generating the first information in response to detecting that the first user account triggers an information sending control in the first live broadcast page, wherein the first information corresponds to the information sending control [FIG.3A: Discloses a first user detecting an option to “Dismiss or to View” (element 305) the live broadcast, thus when “View” is selected the first user account triggers an information sending control. One the viewer selects to view (triggers an information control) the live broadcast, then the viewer has options to send (generate) an appreciation .

Regarding Claim 14, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account [para.0032: Discloses signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the indications may be associated with a particular viewer (an identification) and the display elements (hearts) for the indication may reflect a different user; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts).].

Regarding Claim 15, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
obtaining text information input by the first user account and/or images uploaded by the first user account, wherein the text information and the images are sent to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the viewers of the video stream. For example, the engagements may include comments (text information), signals of appreciation, share notifications, viewer join notifications, etc.; and para.0057: Discloses the comments may include text, emoticons, emoji, or other content provided by one of the viewers.]; and
determining the first information comprising the text information and/or the images [para.0031: Discloses the interactive streaming application is configured to receive the data stream and to generate representations (determining) of engagement (first information) indications in the data stream and provide the representations to the display.].

Regarding Claim 16, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein the operations further comprise:
determining that the second user account has received the first information in response to receiving acknowledge information from the second user account [FIG.3A & para.0060: Discloses FIG. 3A illustrates an example user interface showing a first information being a message (element 305) to view a live. Selecting the view option (acknowledge information) by the second user of the message (element 305) causes (determines) the that the second user account has received the first information.].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weicheng MU, (US 2018/0098028 A1) - Discloses a first user sending information while a live broadcast is in session (e.g., while the first terminal is currently and continuously receiving and displaying video data streamed by the emcee). Optionally, sending of the virtual article may be applied to a gift giving scenario, that is, a scenario in which the first user gives a gift to the second user (para.0026).
Stevens et al., (US 2014/0297811 A1) - Discloses managing streamed communication between a client device and one or more of a plurality of remote devices via a digital data communication network, the data communication network comprising a plurality of routers each operable to receive streamed data from one or more of said 
Sachin G. Deshpande, (US 2006/0174207 A1) – Discloses method for displaying a single user interface window having one or more of a list area, a messages area, and a message creation area. The method also involves displaying in the list area information about chat room session in which a user is participating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426  



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426